               Case 5:19-cv-00006-LGW-BWC Document 25 Filed 01/04/21 Page 1 of 2



                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                                                                                   United States District Court

                                                                               By CAsbell at 1:59 pm, Jan 04, 2021


                        In the United States District Court
                        For the Southern District of Georgia
                                Waycross Division
              JOHN ANDERSON,                           *
                                                       *
                         Plaintiff,                    *      CIVIL ACTION NO.: 5:19-cv-6
                                                       *
                   v.                                  *
                                                       *
              GUY AUGUSTIN; and AUDRA JOHNSON,         *
                                                       *
                         Defendants.                   *


                                                 ORDER

                   After an independent and de novo review of the record, the

              Court concurs with the Magistrate Judge’s Report and

              Recommendation.         Dkt. No. 24.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.           The Court

              GRANTS as unopposed Defendants’ Motion to Dismiss, DISMISSES

              without prejudice Plaintiff’s Complaint for failure to

              prosecute, DIRECTS the Clerk of Court to CLOSE this case and

              enter the appropriate judgment of dismissal, and DENIES




AO 72A
(Rev. 8/82)
               Case 5:19-cv-00006-LGW-BWC Document 25 Filed 01/04/21 Page 2 of 2



              Plaintiff in forma pauperis status on appeal.

                   SO ORDERED, this 4th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
